Upon examination of authority on the subject I am constrained to join in the opinion of the Chief Justice.
It seems, however, that the statute has enabled the Builders Manufacturers Mutual Casualty Company, by reason of its own delay in filing acceptance of the coverage, to fasten liability on the United States Fidelity  Guaranty Company on account of its delay in filing notice of cancellation of its coverage.
Had the Builders company filed its acceptance at any time after December 11, 1933, when its policy in fact covered the risk and it received the premium, *Page 160 
and before the time plaintiff was injured on February 19, 1934, it would have been liable, even in the absence of filing notice of cancellation by the Fidelity company.
The department of labor and industry could not depart from the record of insurance coverage at the time of the accident.
The whole matter is fully covered in 71 C. J. p. 914. We quote:
"A provision that any termination of the insurance policy shall not be effective as far as the employees of insured are concerned until a specified number of days after notice thereof is received by the board or commission has for its purpose to provide a period of time within which the board or commission and the employer may see that new insurance is provided in place of the canceled insurance, and an insurer who fails to file notice of the cancellation of the policy, as required by statute, is bound to pay the compensation due an injured employee, where no other insurer has become liable therefor, but it will not be construed to hold a company which has canceled its policy where the employer has permitted no lapse, but has at once provided another insurer which has accepted the premium and filed its acceptance with the board." CitingGratopp v. Carde Stamping  Tool Co., 216 Mich. 355; Gramo v.Greenpoint Contracting Co., 209 App. Div. 250
(204 N.Y. Supp. 419); Farmers Gin Co. v. Jones, 146 Okla. 79 (293 P. 527);Koopmans v. Parsons, 250 Mich. 464; Maryland Casualty Co. v.Johnson, 134 Okla. 174 (272 P. 833); Hamberger v. Wolfe-SmithCo., 205 App. Div. 739 (200 N.Y. Supp. 803). See, also,Hargraves v. George F. Shevlin Manfg. Co., 179 App. Div. 477
(165 N.Y. Supp. 960); Hauter v. Coeur D'Alene Antimony MiningCo., 39 Idaho, 621 (228 P. 259); Schneider Workmen's Compensation Law (2d Ed.), § 487. *Page 161